Citation Nr: 1242713	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  98-19 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The Veteran served on active duty from July to October 1978, August 1983 to February 1984, and from July 1984 to April 1988.  She also had service with the Army National Guard from July 1988 to December 1990.  She had active duty for training (ACDUTRA) for various periods, including during July, August, and September 1989, and March 1990 and June 1990.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a February 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that found that new and material evidence had not been received to reopen a claim for service connection for an acquired psychiatric disability.

This case has been before the Board in August 2003, February 2006, January 2008, July 2010, and again in February 2012, and was remanded on each occasion for additional development and/or to ensure due process.  In February 2012 the Board determined that new and material evidence had been received, since the issuance of a March 1993 final rating decision, sufficient to warrant reconsideration of the claim.  The case is again before the Board for appellate consideration.

Concerning the March 1993 RO rating decision, it denied the Veteran service connection for major depression on the basis that it was not shown during active military service, and that a psychosis was not shown within one-year following her separation from active military service.  The RO also determined that service connection could not be established for a personality disorder as it was considered a constitutional or developmental abnormality, and not a ratable entity.  Evidence associated with the claims file since then includes service treatment and personnel records.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim de novo.  38 C.F.R. § 3.156(c)(1)(i).  Consequently, such de novo review was found to be warranted by the Board in February 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that she has major depression, due to her pregnancy, the death of her child, and the divorce from her husband.  She contends that her child's conception, child's death, and her divorce all occurred while she was on active duty.  See July 2002 statement.  The Veteran has various periods of active service, Reserve Service, and National Guard Service.  

The evidence of record reflects that the Veteran's child was born on November [redacted], 1989, that around that same time her husband indicated an unwillingness to remain in the marriage, that the Veteran was treated for depression in December 1989, July 1990, and August 1990, and that the child died in approximately April or May of 1990.  The Veteran's service personnel records reflect that she did not have active service, ACDUTRA or inactive duty for training (INACDUTRA) in November 1989, December 1989, April 1990, May 1990, July 1990, or August 1990, the pertinent months.  In addition to the National Guard Retirement Credit records which do not list the above dates, a DA Form 67-8, Officer Evaluation Report, dated in August 1990, reflects that the Veteran did not attend annual training and was absent at drill.  Memoranda dated in August 1990 and October 1990 reflect that the Veteran had been AWOL from drills.  

The Veteran's initial claim seeking service connection for an acquired psychiatric disorder was received by VA in July 1992.  See VA Form 21-526.  She claimed to have major depression, which was diagnosed in November 1989.  





The service treatment records are negative for complaints or findings pertaining to a psychiatric disability.  The Veteran denied frequent trouble sleeping, depression or excessive worry and nervous trouble on reports of medical history in September 1979, June 1983, February 1985, and April 1988.  On the separation examination in April 1988, a psychiatric evaluation was normal.  

The service treatment reports of record also included, however, a report of private hospitalization in December 1989 wherein it was noted that it was the Veteran's first psychiatric admission.  It was reported that she had been in outpatient treatment but had become progressively more dysfunctional, despondent and hopeless at home.  It further noted that she had had a baby several weeks prior to admission, and this seemed to be a precipitant for her profound mood changes.  There had been some hopelessness and talk of suicide and possibly harm to her child.  Another precipitant for her depression seemed to be marital difficulties with her husband, essentially separating from her at the time of the child's birth.  She expressed confusion about her marriage.  The diagnoses were major depression, single episode, non-psychotic, and histrionic personality traits.

The Veteran was hospitalized by the VA from July to August 1990.  She related she had been going through numerous psychosocial stressors.  She stated she had a bad marriage and her career was going downhill.  She indicated she became pregnant in January 1989, and that it was unplanned.  She blamed the baby for the decompensation in her life, as well as her husband.  She reported the baby died in April 1990, and that her husband had filed for divorce.  The diagnoses were major depression, recurrent, and borderline personality disorder.

The Veteran's service personnel reports of record included National Guard Retirement Credit records which do not document that she had active service, ACDUTRA or INACDUTRA in November 1989, December 1989, April 1990, May 1990, July 1990, or August 1990, the pertinent months. 




The Veteran was again hospitalized by the VA in August 1991, and from July to August 1992.  On hospitalization for three days in August 1991, she complained of being very depressed with suicidal thoughts and multiple plans. She reported being depressed due to having an unwanted baby, and reported her husband had divorced her after the baby was born.  Following psychiatric evaluation, the diagnoses were major depression with suicidal ideation, and borderline personality disorder.  On VA hospitalization from July to August 1992, she described a four year history of dysthymia, dating to the death of her only child.  Following psychiatric evaluation, the diagnoses were probable dysthymia, and borderline personality disorder.

The evidence added to the record since the March 1993 determination includes additional service medical treatment and service personnel records received in May 2006, Social Security Administration (SSA) records, private medical records and VA medical records. 

A SSA Disability determination and Transmittal form shows that the Veteran, became disabled in November 1989; a primary diagnosis of major depression was noted.  

Additional service treatment records include a report of inpatient treatment in November 1989 for a single live birth on November 7, 1989.  A DA Form 67-8, Officer Evaluation Report, dated in August 1989, which covers the period from July 1988 to July 1989, reflects that the Veteran was an excellent officer.  Another DA Form 67-8, Officer Evaluation Report, dated in January 1990, which covers the period from July 1989 to October 1989, reflects that the Veteran was extremely knowledgeable in administrative matters.  Contrastingly, a DA Form 67-8, Officer Evaluation Report, dated in August 1990, which covers the period from November 1989 to July 1990, and reflects that the Veteran did not attend annual training, was absent at drill, and had a general lack of initiative to carry out her officer responsibilities.  It was noted that her performance of duty had been unsatisfactory, and that although she initially performed well during the rating period, that since the death of her child, she had appeared to have suffered from severe depression or other similar mental illness.  

A December 1989 private hospital (Charter Hospital of Overland Park) report includes a diagnosis major depression without psychotic features.  

A private licensed clinical psychologist reported he evaluated the Veteran in April 1991.  The Veteran stated her functioning was getting worse and worse.  She asserted she had been told to resign from the National Guard because she could not function because of her depression and because she was a danger to others because of her inattention and poor concentration.  The examiner commented that due to her major depression symptoms the Veteran did not appear capable of functioning well in a job setting or relating to co-workers or supervisors.  

The Veteran was hospitalized in Osawatomie State Hospital from April 1993 to February 1994.  She claimed she had been feeling severely depressed with suicidal ideation for the previous three years, following her baby's death and the loss of her job.  It was also noted her husband left her three years ago.  A diagnosis of recurrent major depression, severe without psychosis, was supplied.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The term "Veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ." 38 U.S.C.A. § 101(2) ; see also 38 C.F.R. § 3.1(d).  "The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24). The term "active duty for training" includes, "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A); 38 C.F.R. § 3.6(c)(1).  The term "inactive duty for training" includes, "duty (other than full-time duty) prescribed for Reserves by the Secretary concerned under section 206 of title 37 or any other provision of law" or "special additional duties authorized for Reserves (including commissioned officers of the Reserve Corps of the Public Health Service ) by an authority designated by the Secretary concerned and performed by them on a voluntary basis in connection with the prescribed training or maintenance activities of the units to which they are assigned."  38 U.S.C.A. § 101(23)(A),(B); 38 C.F.R. § 3.6(d)(1),(2).  The term "active duty for training" includes, "in the case of members of the Army National Guard or Air National Guard of any State, full-time duty under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term "inactive duty for training" includes, "[i]n the case of members of the Army National Guard or Air National Guard of any State . . . duty (other than full-time duty) under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).


It is not disputed that the Veteran has a psychiatric disability, namely major depression.  Essentially, the Veteran argues that her psychiatric disability is due to her pregnancy, the death of her child, and her divorce from her husband.  The record appears to reflect that her last period of active duty ended in April 1988.  Subsequent periods of ACDUTRA are also confirmed.  The Board acknowledges, however, that she apparently had active duty for training while she was pregnant.  Also, and of significant note, there is some indication in the record that the symptoms of her depression were manifested during a period of active duty for training.  

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  The Board therefore finds that a remand is warranted in this case to determine whether the Veteran currently has an acquired psychiatric disorder, and, if so, to obtain a medical opinion regarding the etiology of any such diagnosed psychiatric-based disorder, to include the rationale for all opinions provided.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 (2012).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination with respect to her service connection claim for an acquired psychiatric disorder, to include major depression.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any acquired psychiatric disorder which is diagnosed in the course of the examination, to include depression, is at least as likely as not related to the Veteran's various periods of active duty service (from July to October 1978, August 1983 to February 1984, and from July 1984 to December 1990), or at least as likely as not began during a period of verified active duty for training period with the Army National Guard (including July, August, and September 1989, and March and June 1990).  

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The examiner should provide a complete rationale for all conclusions reached.

2.  The Veteran is hereby notified that it is her responsibility to report for a VA examination, if scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.



3.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO/AMC must implement corrective procedures.

4.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the appealed issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


